United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 02-2178
                                   __________

David Brady,                           *
                                       *
          Appellant,                   *
                                       *
v.                                     *          Appeal from the United States
                                       *          District Court for the
Michael Dewayne Kennedy, et al.,       *          Eastern District of Arkansas
                                       *
          Appellees.                   *
                                                     [UNPUBLISHED]
                                   ___________

                         Submitted: January 15, 2003

                             Filed: March 11, 2003
                                 ____________

Before WOLLMAN, MURPHY, Circuit Judges, and AUTREY,1 District Judge.
                        _____________


PER CURIAM

     David Brady brought this Civil Rights action pursuant to 42 U.S.C §1983
against Michael Kennedy, Arkansas State Police, Larry Norris, Sgt. Williams, Lt.
Dickerson, Marvin Evans, Christopher Morledge, Didi Stallings, and Don Trimble


      1
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri, sitting by designation.
in his capacity as a State Prosecuting Attorney. Appellant also asserted claims
pursuant to 42 U.S.C §§1981, 1985, and 1986. This action arose out of his arrest,
conviction, and incarceration on Arkansas state traffic violations. The Appellees
filed a motion for summary judgment as to some claims and motions for dismissal
pursuant to Fed. R. Civ. P. 12(b)(6) on other claims, wherein Brady sought
damages, declaratory, and injunctive relief. The district court2 granted summary
judgment3 in favor of the Appellees and also granted the motion to dismiss4 on
other claims. Brady appeals from both orders. Having reviewed the record, we
find no error in the district court’s rulings. Accordingly, we affirm. See 8th Cir.
Rule 47B.

      A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
        The Honorable Susan Webber Wright, Chief Judge, United States District Court for the
Eastern District of Arkansas.
       3
         The district court granted summary judgment in favor of Judge Dan Felton, Lee County
Sheriff Carl Oxner, Lee County Circuit Clerk Willa Dean Spath, Lee County, Lee County
Quorum Court, Lee County Judge James Keasler, and Lee County Attorney Don Trimble.
       4
         The district court dismissed the complaint as to Michael Kennedy, the Arkansas State
Police, Larry Norris, Sgt. Williams, Lt. Dickerson, Marvin Evans, Jr., Christopher Morledge,
DiDi Stallings, Don Trimble, and Judge Harvey Yates.

                                              -2-